CHIEF JUSTICE




                                                  S
 CAROLYN WRIGHT                                                                             LISA MATZ
JUSTICES                                                                                CLERK OF THE COURT
 JIM MOSELEY                                                                                (214) 712-3450
 DAVID L. BRIDGES                                                                     lisa.matz@5th.txcourts.gov
 MICHAEL J. O’NEILL
                                                                                           GAYLE HUMPA
 KERRY P. FITZGERALD
 MOLLY FRANCIS                           Court of Appeals                             BUSINESS ADMINISTRATOR
                                                                                           (214) 712-3434
 DOUGLAS S. LANG
 ELIZABETH LANG-MIERS             Fifth District of Texas at Dallas                 gayle.humpa@5th.txcourts.gov
 ROBERT M. FILLMORE                       600 COMMERCE STREET, SUITE 200                     FACSIMILE
 LANA MYERS                                    DALLAS, TEXAS 75202                         (214) 745-1083
 DAVID EVANS                                      (214) 712-3400
                                                                                              INTERNET
 DAVID LEWIS
                                                                                      HTTP://5TH.TXCOURTS.GOV
 ADA BROWN



                                               June 18, 2014


     William T. Deane
     The Office of The Attorney General
     P. O. Box 12548
     Capital Station
     Austin, Texas 78711

     Steven B. Thorpe
     Thorpe, Hatcher & Washington, PLLC
     2214 Main Street
     Dallas, Texas 75201


     Re:      Office of the Attorney General v. Ginger Weatherspoon; 05-13-00632-CV

     Dear Attorneys:

     Enclosed is a corrected page for the above-mentioned case. Please note the following typographical
     errors, which have been corrected: In first paragraph, fourth line, the word subordination has been
     replaced with the word subornation.

     Please replace page 3 of your previous copy with the enclosed.

     Sincerely,




     Lisa Matz
     Clerk of the Court

     cc:      Trial court judge
              Trial court clerk